***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
              DANIEL DIAZ v. COMMISSIONER
                    OF CORRECTION
                       (AC 41159)
                DiPentima, C. J., and Alvord and Keller, Js.*

                                    Syllabus

The petitioner, who had been convicted of various drug and weapons
    charges, appealed to this court following the denial of his petition for
    certification to appeal from the judgment of the habeas court denying
    his second petition for a writ of habeas corpus. The petitioner had been
    convicted at a second trial after our Supreme Court had reversed the
    judgment of conviction at his first trial. At the petitioner’s first habeas
    trial, the court reporter alleged that the habeas judge, C, a police detec-
    tive, and P, the prosecutor at both of the petitioner’s criminal trials,
    were involved in a scheme in which C gave hand signals to P during
    her testimony that prompted the judge to interrupt or to allow P to
    finish her answer before offering a different answer and an opportunity
    to amend her response. The Office of the Chief State’s Attorney there-
    after conducted an investigation and prepared a written report, and the
    habeas judge declared a mistrial after more than six months passed
    since the judge had last heard evidence. At the petitioner’s second habeas
    trial, the petitioner alleged, inter alia, that P, at his first criminal trial,
    had intentionally failed to disclose certain exculpatory evidence in viola-
    tion of Brady v. Maryland (373 U.S. 83) and elicited perjured testimony
    from L, who, in exchange for leniency in connection with a drug offense
    he had been charged with, cooperated with the police in arranging to
    purchase drugs from the petitioner. The petitioner further alleged that
    P’s Brady violations constituted prosecutorial impropriety that rendered
    his prosecution at his second criminal trial a violation of his right against
    double jeopardy. Finally, the petitioner alleged that F, his defense coun-
    sel at the second criminal trial, had rendered ineffective assistance and
    had a conflict of interest that resulted from F’s employment as a police
    officer while representing the petitioner. The habeas court denied each
    of the petitioner’s claims, and rendered judgment denying his petition for
    a writ of habeas corpus and his petition for certification to appeal. Held:
1. The habeas court did not abuse its discretion when it denied the petition-
    er’s petition for certification to appeal on the ground that it improperly
    denied his motion for an evidentiary hearing to preclude the testimony
    of P and C: the court’s prohibition of P’s testimony would have frustrated
    its ability to adjudicate the petitioner’s claims, the need for an evidentiary
    hearing was outweighed by the time and resources that would have
    been expended to conduct such a proceeding, and, although the court
    invited the petitioner to make whatever record he wanted as to the
    hand-signaling scheme that might support his Brady and double jeopardy
    claims, the petitioner did not make an offer of proof, call P, C or the
    court reporter as witnesses or bring to the court’s attention the report by
    the chief state’s attorney’s office; moreover, contrary to the petitioner’s
    assertion, the court was not required to conduct a collateral evidentiary
    hearing to explore the hand-signaling incident, as the second habeas trial
    was a collateral hearing that was dedicated in part to the adjudication
    of his Brady and double jeopardy claims, the court’s denial of his request
    for an evidentiary hearing was harmless, as any evidence developed at
    such a hearing as to P’s intent to commit Brady violations or that
    damaged her credibility would not have meaningfully enhanced the
    merits of his double jeopardy claim, and, even if the petitioner had
    proven that P’s nondisclosures constituted a Brady violation, the relief
    was a new trial, which he received when the Supreme Court reversed
    the judgment of conviction at his first trial; furthermore, the petitioner
    could not prove his double jeopardy claim, as the evidence overwhelm-
    ingly supported the petitioner’s convictions, and, thus, it was unlikely
    that P would have believed during the petitioner’s first criminal trial
    that he was likely to be acquitted in the absence of her allegedly inten-
    tional Brady violations, and, although L falsely testified during the first
    criminal trial that he had been arrested for possession of narcotics he
    purchased from the petitioner, the source of the drugs that led to L’s
    arrest was of minimal relevance to the charges against the petitioner,
    as the police officers who testified never stated that those drugs were
    connected to L’s cooperation with the police.
2. The habeas court did not abuse its discretion when it denied the petitioner
    certification to appeal on the ground that it improperly denied his claim
    that F rendered ineffective assistance; the petitioner did not present
    this court with any law that held that F’s simultaneous representation
    of the petitioner and his employment as a police officer established a
    conflict of interest, the petitioner did not point out any specific instances
    that suggested that F’s interests were compromised for the benefit of
    a third party or any errors by F that were so serious that he did not
    function as the counsel guaranteed by the sixth amendment, and,
    although the petitioner asserted that F had a conflict of interest because
    he was required by statute (§ 54-1f) to arrest the petitioner if F had
    reasonable grounds to suspect that the petitioner had committed a felony
    crime, the petitioner did not direct this court to any specific instance
    in which § 54-1f or any other legal obligation F had as a police officer
    impaired his ability to provide the petitioner with adequate and uncom-
    promised defense representation.
          Argued June 17—officially released September 29, 2020

                             Procedural History

   Amended petition for a writ of habeas corpus,
brought to the Superior Court in the judicial district
of Tolland and transferred to the judicial district of
Fairfield, where the matter was tried to the court, Dev-
lin, J.; judgment denying the petition; thereafter, the
court denied the petition for certification to appeal, and
the petitioner appealed to this court. Appeal dismissed.
  Robert L. O’Brien, assigned counsel, with whom, on
the brief, was Christopher Y. Duby, assigned counsel,
for the appellant (petitioner).
   Mitchell S. Brody, senior assistant state’s attorney,
with whom, on the brief, were Brian Preleski, state’s
attorney, and Angela R. Macchiarulo, senior assistant
state’s attorney, for the appellee (respondent).
                          Opinion

   ALVORD, J. The petitioner, Daniel Diaz, appeals from
the judgment of the habeas court denying his petition
for certification to appeal from the court’s denial of his
petition for a writ of habeas corpus. On appeal, the
petitioner claims that the court (1) abused its discretion
in denying his petition for certification to appeal, (2)
improperly denied his request for an evidentiary hear-
ing, and (3) improperly denied his ineffective assistance
of counsel claim. We conclude that the court properly
exercised its discretion in denying the petition for certi-
fication to appeal and, accordingly, dismiss the appeal.
   The following facts and procedural history are rele-
vant to this appeal. ‘‘In early 2001, the [petitioner] was
under investigation by the New Britain [P]olice
[D]epartment for illegal drug related activities. On
March 13, 2001, New Britain police officers arrested
Kevin Lockery, who was known by the police as a drug
user, for a narcotics offense. In an effort to gain lenient
treatment, Lockery identified the [petitioner] as a drug
dealer and provided the police with information about
the [petitioner]. At the direction of the police, Lockery
called the [petitioner] on a cellular telephone and
arranged to purchase five bags of heroin at a specific
location in New Britain. Shortly after the [petitioner]
received Lockery’s call, the [petitioner] left his resi-
dence and drove to that location. Lockery did not meet
the [petitioner] as arranged, and, after several minutes,
the [petitioner] began to drive away.
   ‘‘Police officers stopped the [petitioner’s] automo-
bile. A search of the [petitioner] yielded twenty-five
packets of heroin, $1025 and a cellular phone that dis-
played among received calls the telephone number from
which Lockery had called the [petitioner] to arrange the
drug purchase. A subsequent search of the [petitioner’s]
residence, pursuant to a warrant, yielded 168 packets
of heroin, sixteen grams of marijuana, a twelve gauge
shotgun, several shotgun shells and numerous other
items typically used in the sale and distribution of illegal
drugs.’’ State v. Diaz, 109 Conn. App. 519, 522–23, 952
A.2d 124, cert. denied, 289 Conn. 930, 958 A.2d 161
(2008).
  In his first criminal trial in 2002, the petitioner was
found guilty by a jury of having committed multiple
charged offenses, but the judgment of conviction was
reversed by our Supreme Court because the petitioner
had received an inadequate canvass from the trial court
regarding his decision to waive counsel and represent
himself. See State v. Diaz, 274 Conn. 818, 828, 878 A.2d
1078 (2005). In his second criminal trial in 2006, the
petitioner was found guilty by a jury of possession of
narcotics with intent to sell by a person who is not
drug-dependent in violation of General Statutes § 21a-
278 (b), two counts of possession of narcotics in viola-
tion of General Statutes § 21a-279 (a), and criminal pos-
session of a firearm in violation of General Statutes
§ 53a-217 (a) (1). This court affirmed the judgments of
conviction on appeal. See State v. Diaz, supra, 109
Conn. App. 519.
   On March 25, 2013, the self-represented petitioner
filed a petition for a writ of habeas corpus. On May 13,
2015, the petitioner, with the assistance of counsel, filed
an amended petition for a writ of habeas corpus, which
is the operative petition in this appeal. The petition
contained five counts, only four of which are relevant
to this appeal.1 In the first count, the petitioner alleged
that during his first criminal trial, the prosecutor failed
to disclose exculpatory evidence in violation of Brady
v. Maryland, 373 U.S. 83, 87, 83 S. Ct. 1194, 10 L. Ed.
2d 215 (1963). Specifically, the petitioner alleged that
the prosecutor had failed to disclose (1) Lockery’s crim-
inal record, (2) the fact that the drugs that were found
on Lockery during his March 13, 2001 arrest were not
purchased from the petitioner, as Lockery testified dur-
ing the first criminal trial, and (3) that the packaging
of the drugs that were found on Lockery displayed a
different logo than the logo on the packaging of the
drugs that were discovered on the petitioner’s person
and at his residence. In the second count, the petitioner
alleged that the prosecutor’s deliberate Brady viola-
tions constituted prosecutorial impropriety, thereby
rendering his further prosecution in the second criminal
trial a violation of his constitutional right against dou-
ble jeopardy.
   In the third count, the petitioner alleged that Frank
Canace, his defense counsel in the second criminal trial,
had a conflict of interest as a result of his employment
as a New Haven police officer while representing the
petitioner as a special public defender. The petitioner
alleged that Canace’s conflict of interest manifested
itself when he failed (1) to move to dismiss the petition-
er’s criminal charges on double jeopardy grounds, (2)
to identify false statements made by police officers in
the search warrant affidavit, and (3) to adequately
cross-examine police officers concerning their prior
inconsistent statements and the discrepancy between
the logos on the packaging of the drugs seized from
the petitioner and those discovered on Lockery prior
to his March 13, 2001 arrest. In the fourth count, the
petitioner alleged that Canace rendered ineffective
assistance of counsel.
   A trial on the petition was held before the habeas
court, Devlin, J., on July 27, 28 and 31, 2017 (second
habeas trial).2 On August 16, 2017, Judge Devlin issued
a memorandum of decision in which he denied each of
the petitioner’s claims. Thereafter, the petitioner filed
a petition for certification to appeal from Judge Devlin’s
denial of his petition for a writ of habeas corpus. Judge
Devlin denied the petition for certification to appeal,
and the petitioner filed this appeal. Additional facts will
be set forth as necessary.
   We begin by setting forth the standard of review of
appeals from the denial of a petition for certification
to appeal. ‘‘Faced with a habeas court’s denial of a
petition for certification to appeal, a petitioner can
obtain appellate review of the dismissal of his petition
for habeas corpus only by satisfying the two-pronged
test enunciated by our Supreme Court in Simms v.
Warden, 229 Conn. 178, 640 A.2d 601 (1994), and
adopted in Simms v. Warden, 230 Conn. 608, 612, 646
A.2d 126 (1994). First, [the petitioner] must demonstrate
that the denial of his petition for certification consti-
tuted an abuse of discretion. . . . Second, if the peti-
tioner can show an abuse of discretion, he must then
prove that the decision of the habeas court should be
reversed on the merits. . . . As to the first prong, the
standard requires the petitioner to demonstrate that the
issues are debatable among jurists of reason; that a
court could resolve the issues [in a different manner];
or that the questions are adequate to deserve encourage-
ment to proceed further. . . . In determining whether
the habeas court abused its discretion in denying the
petitioner’s request for certification, we necessarily
must consider the merits of the petitioner’s underlying
claims to determine whether the habeas court reason-
ably determined that the petitioner’s appeal was frivo-
lous.’’ (Citation omitted; internal quotation marks omit-
ted.) Lenti v. Commissioner of Correction, 195 Conn.
App. 505, 509–10, 225 A.3d 1233, cert. denied, 335 Conn.
905, 226 A.3d 151 (2020).
   On appeal, the petitioner raises two claims, both of
which he argues satisfy the first prong of the Simms
standard because they are debatable among jurists of
reason, could be resolved differently by another court,
and/or involve questions that are adequate to deserve
encouragement to proceed further. See, e.g., id., 509.
First, the petitioner claims that the court improperly
denied his request for an evidentiary hearing prior to
permitting the respondent, the Commissioner of Cor-
rection, to introduce testimony at his second habeas
trial from Mary Rose Palmese, the assistant state’s attor-
ney during both of his criminal trials. Second, the peti-
tioner asserts that the court improperly denied his inef-
fective assistance of counsel claim. For the reasons set
forth in parts I and II of this opinion, we conclude that
the petitioner has failed to show that his claims are
debatable among jurists of reason, that a court could
resolve the issues in a different manner, or that the
questions are adequate to deserve encouragement to
proceed further. We therefore conclude that the habeas
court did not abuse its discretion in denying the petition
for certification to appeal.
                             I
  The petitioner first claims that the court improperly
denied his request for an evidentiary hearing prior to
permitting the respondent to introduce testimony from
Palmese in his second habeas trial. The following addi-
tional facts are relevant to this claim.
   In May, 2001, Lockery pleaded guilty to a possession
of narcotics charge stemming from his March 13, 2001
arrest; Palmese was the assistant state’s attorney at
Lockery’s plea hearing. Palmese stated the factual pred-
icate for Lockery’s charge on the record; the petitioner
was not mentioned in Palmese’s factual recitation. Dur-
ing the petitioner’s first criminal trial, Lockery testified
that he was arrested on March 13 for drugs that he had
purchased from the petitioner. During the petitioner’s
first criminal trial there was no other witness who testi-
fied that Lockery was arrested for drugs that he had
purchased from the petitioner.3 At some time between
the petitioner’s first and second criminal trials, Lockery
recanted that specific piece of testimony in a letter
that, although he had not authored, he had signed and
notarized. At the petitioner’s second habeas trial, Lock-
ery testified that police officers pressured him to testify
during the petitioner’s first criminal trial that he was
arrested for drugs that he had purchased from the peti-
tioner. Lockery did not testify at the petitioner’s second
criminal trial, and Canace unsuccessfully attempted to
admit Lockery’s recantation letter into evidence at
that trial.
  In addition, at the first criminal trial, Palmese failed
to disclose Lockery’s criminal record to the petitioner.
An investigator for Palmese searched for information
about Lockery in the National Crime Information Center
database, which returned results indicating that Lock-
ery did not have any criminal convictions. The search
results, however, were for a different individual also
named Kevin Lockery.
  In his petition, the petitioner alleged that, at his first
criminal trial, Palmese intentionally committed Brady
violations by failing to disclose Lockery’s criminal
record, failing to disclose the disparities between the
logo on the packaging of the drugs that were found on
Lockery and the logo on the packaging of the drugs
that were found on the petitioner and in his residence,
and eliciting perjured testimony from Lockery regarding
the source of the drugs leading to his March 13, 2001
arrest. In November and December, 2016, a trial on the
petition was held before the court, Sferrazza, J., in the
judicial district of Tolland (first habeas trial).
   According to an allegation made by Lori Guegel, the
court reporter at the first habeas trial, an individual,
later identified as Jerry Chrostowski of the New Britain
Police Department, provided hand signals to Palmese
during her testimony at trial. More specifically, Guegel
alleged that she observed Chrostowski provide hand
signals to Palmese six times during her testimony; each
time Palmese would begin to answer the question asked
of her before receiving a hand signal from Chrostowski,
which, it was alleged, prompted Judge Sferrazza to
either interrupt her or to allow her to finish her answer
before offering a different answer and the opportunity
for her to amend her response to the question. In
response to this allegation by Guegel, the Office of the
Chief State’s Attorney conducted an investigation.4 On
May 19, 2017, Judge Sferrazza declared a mistrial
because more than six months had passed since he last
heard evidence in the first habeas trial. On June 20,
2017, at the direction of the Office of the Chief Court
Administrator, the matter was transferred to the judicial
district of Fairfield and assigned to Judge Devlin.
   On July 27, 2017, the petitioner filed a ‘‘motion for
[an] evidentiary hearing to prohibit the testimony of
. . . Palmese and . . . [Chrostowski]’’ as a ‘‘form of
sanctioning’’ the respondent. In support of his motion,
the petitioner relied on the allegations that were made
by Guegel of hand-signaling during the first habeas trial.
The petitioner argued that his suggested ‘‘sanction’’ was
necessary because Palmese’s credibility and intent were
key issues in his petition, which asserted claims of
intentional Brady violations and prosecutorial impro-
priety that warranted a double jeopardy bar to his fur-
ther prosecution in the second criminal trial. The peti-
tioner further argued that, even if the court declined
to prohibit testimony from Palmese and Chrostowski,
it should have nevertheless granted his request for an
evidentiary hearing, ‘‘as it [would have] aid[ed] the court
with its credibility assessment of the witnesses and
assist[ed] with determining whether the Brady material
was intentionally withheld as a continuing course of
conduct in order to delay the truth.’’ When arguing the
motion to Judge Devlin, the petitioner added that he
wanted ‘‘an opportunity to make a record of what alleg-
edly happened’’ with the hand-signaling incident. Judge
Devlin denied the motion, stating that he would not
‘‘divert these proceedings into a big trial into that issue.’’
Judge Devlin nonetheless invited the petitioner to file
a written offer of proof and stated, ‘‘you can make
whatever record you want to make.’’
   In his memorandum of decision, Judge Devlin denied
the petitioner’s Brady and double jeopardy claims. With
respect to the Brady claims, Judge Devlin found that
Lockery’s criminal record was exculpatory and that its
nondisclosure was unintentional and due to negligence.
Judge Devlin found that Palmese did not knowingly
elicit perjured testimony from Lockery when he identi-
fied the petitioner as the seller of the drugs leading to
Lockery’s March 13, 2001 arrest. Judge Devlin dis-
counted Palmese’s role at Lockery’s May, 2001 plea
hearing, which occurred several months prior to the
petitioner’s first criminal trial in 2002, by accepting her
testimony that she ‘‘did not connect’’ the plea hearing
and the petitioner’s first criminal trial due to the high
number of cases—approximately 2800—that she prose-
cuted in the judicial district of New Britain in 2001.
Judge Devlin further found that the petitioner had
already obtained the relief that he was entitled to for
a Brady violation: ‘‘[O]ur Supreme Court reversed the
convictions from the first [criminal] trial and remanded
the case for a new trial. . . . A Brady violation in the
first [criminal] trial would have only entitled the peti-
tioner to a new trial. He has already received such relief,
albeit on different grounds.’’
   Judge Devlin also denied the petitioner’s claim that
Palmese’s alleged Brady violations in his first criminal
trial warranted a double jeopardy bar of his prosecution
in the second criminal trial. Judge Devlin stated that
he ‘‘accept[ed] [Palmese’s] testimony that, at no time
during the first [criminal] trial, were her actions moti-
vated to prevent a likely acquittal. Moreover, the state
had a strong case. The [petitioner] was caught with
drugs on his person while leaving the site of what was
supposed to be a drug sale. In addition, his residence
contained more drugs and a shotgun.’’
   On appeal, the petitioner argues that, as a result of
Judge Devlin’s denial of his request for an evidentiary
hearing, ‘‘[his] judgment as to the Brady and double
jeopardy claims is incomplete, based on an inadequate
record, and fatally flawed.’’ According to the petitioner,
Palmese’s intent and credibility were central to Judge
Devlin’s analysis of his claims (1) of intentional Brady
violations and (2) that, as a result of prosecutorial
impropriety by Palmese, his second criminal trial
should have been barred by double jeopardy principles
under Oregon v. Kennedy, 456 U.S. 667, 102 S. Ct. 2083,
72 L. Ed. 2d 416 (1982), and United States v. Wallach,
979 F.2d 912 (2d Cir. 1992), cert. denied, 508 U.S. 939,
113 S. Ct. 2414, 124 L. Ed. 2d 637 (1993). Moreover,
according to the petitioner, the alleged hand-signaling
involving Palmese during the petitioner’s first habeas
trial was relevant to her intent to commit Brady viola-
tions and her credibility as a witness in his second
habeas trial. Therefore, an evidentiary hearing was nec-
essary to explore that alleged incident. We disagree.
   ‘‘[Our Supreme Court] consistently [has] held that,
unless otherwise required by statute, a rule of practice
or a rule of evidence, whether to conduct an evidentiary
hearing generally is a matter that rests within the sound
discretion of the trial court. . . . On appeal, every rea-
sonable presumption in favor of the trial court’s discre-
tionary ruling will be made.’’ (Citations omitted; internal
quotation marks omitted.) State v. Michael J., 274 Conn.
321, 332–33, 875 A.2d 510 (2005).
   We conclude that Judge Devlin did not abuse his
discretion in denying the petitioner’s request for an
evidentiary hearing (1) to ‘‘prohibit the testimony of
. . . Palmese and . . . [Chrostowski]5 as a form of
sanctioning the [respondent]’’ or (2) to ‘‘aid [Judge Dev-
lin] with [his] credibility assessment of the witnesses,
and assist with determining whether the Brady material
was intentionally withheld as a continuing course of
conduct in order to delay the truth.’’ (Footnote added.)
First, as Judge Devlin recognized, Palmese was a key
witness and, thus, prohibiting the respondent from call-
ing her to testify would have been ‘‘rather draconian
. . . .’’ Moreover, were Judge Devlin to have prohibited
Palmese from testifying, he would have frustrated his
ability to adjudicate the petitioner’s claims with the
benefit of all the salient evidence.
   Second, Judge Devlin properly determined that,
under the circumstances of this case, the need for an
evidentiary hearing was outweighed by the time and
resources that the court would have expended in order
to conduct such a proceeding. See State v. Michael J.,
supra, 274 Conn. 337 (‘‘[w]e also recognize that the court
reasonably could have concluded that a full evidentiary
hearing into the prosecutor’s off-the-record conduct
would do no more than impugn [her] veracity . . . and
impose a staggering burden of time and effort on our
already overburdened court system’’ (internal quotation
marks omitted)). We do not suggest that considerations
of judicial economy are sufficient standing alone to
justify the denial of an evidentiary hearing. See id., 337
n.8. In this case, however, Judge Devlin did not deny
the petitioner’s request for an evidentiary hearing with-
out, at the same time, extending him the opportunity
to develop a record that might support his alleged inten-
tional Brady violations and double jeopardy claim.
Judge Devlin invited the petitioner to ‘‘make whatever
record you want to make.’’ The petitioner declined. He
did not call as witnesses Palmese or Chrostowski, the
participants in the alleged hand-signaling scheme, or
Guegel, the purported witness to the alleged hand-sig-
naling. The petitioner failed to bring the February 2,
2017 report completed by the Office of the Chief State’s
Attorney to the attention of Judge Devlin. The petitioner
declined to file a written offer of proof asserting the
relevance of the alleged hand-signaling scheme to the
claims made in his petition, despite Judge Devlin’s hav-
ing invited him to do so.
   The petitioner argues that his case is analogous to
State v. Colton, 234 Conn. 683, 663 A.2d 339 (1995),
cert. denied, 516 U.S. 1140, 116 S. Ct. 972, 133 L. Ed.
2d 892 (1996). In Colton, the defendant was tried three
times for murder; the first two trials ended in mistrials
because the jury could not reach a unanimous verdict.
Id., 684–85. In the third trial, the defendant was con-
victed of murder. Id., 685. Our Supreme Court, however,
reversed that conviction and remanded the case for a
new trial after concluding that the trial court had vio-
lated the defendant’s constitutional right to confronta-
tion by precluding certain evidence that showed motive
and bias on the part of the state’s chief witness. Id.
  Following a remand of the case, the state initiated a
fourth prosecution of the defendant for murder, which
the defendant moved to dismiss, arguing, inter alia,
that double jeopardy barred further prosecution due
to prosecutorial impropriety occurring during his third
trial. Id. The trial court denied the defendant’s motion
to dismiss, concluding that, as a matter of law, the
defendant’s claim of prosecutorial impropriety could
not be brought in a motion to dismiss because he had
not alleged such impropriety either in a motion for a
mistrial during the third trial or on appeal from his
conviction at the third trial. Id., 685–86.
   On appeal, our Supreme Court reversed the judgment
of the trial court and remanded the case for the trial
court to consider the merits of the defendant’s motion
to dismiss. Id., 686. The court further stated that, ‘‘[i]n
order to have a fair opportunity to meet his difficult
burden of proving that the prosecutor had engaged in
misconduct with the intent to avoid an acquittal that
was likely, the defendant must be able to bring that
alleged misconduct to the attention of the court. With
regard to off-the-record conduct, the proper time to do
so is in a collateral evidentiary proceeding.’’ Id., 697.
   The petitioner relies on Colton to contend that he
was entitled to a collateral evidentiary hearing because
the record from his second habeas trial was bereft of
evidence of the alleged hand-signaling during his first
habeas trial that involved Palmese, Chrostowski, and
Judge Sferrazza. In Colton, the defendant filed a motion
to dismiss the criminal charge pending against him in
his fourth criminal trial, raising the collateral issue that
double jeopardy principles barred his further prosecu-
tion because of prosecutorial impropriety allegedly
occurring in his third criminal trial. Id., 685. Our
Supreme Court concluded that, because the evidence
that the defendant intended to use to demonstrate such
impropriety was not part of the record, the defendant
was entitled to a collateral evidentiary hearing to
uncover that evidence. Id., 696–97.
   The petitioner’s case is procedurally distinguishable
from Colton. The petitioner’s second habeas trial was, in
part, dedicated to adjudicating the merits of his petition
alleging intentional Brady violations in his first criminal
trial and a claim that, as a result of those intentional
Brady violations, double jeopardy principles should
have barred his prosecution in the second criminal trial.
The petitioner sought to prove those claims, in part, by
offering evidence of Palmese’s alleged participation in
an improper hand-signaling scheme occurring during
her testimony at his first habeas trial, which would serve
as circumstantial evidence of her intent with respect
to her alleged Brady violations during his first criminal
trial. The petitioner further sought to use Palmese’s
alleged participation in the hand-signaling scheme to
impeach her credibility as a witness during his second
habeas trial. The petitioner did not require a collateral
evidentiary hearing to develop this evidence because
he could have developed it in his second habeas trial.
Indeed, the petitioner’s second habeas trial was a collat-
eral proceeding. See Small v. Commissioner of Correc-
tion, 98 Conn. App. 389, 401, 909 A.2d 533 (2006) (‘‘a
habeas corpus petition . . . is a collateral attack on a
conviction’’), aff’d, 286 Conn. 707, 946 A.2d 1203, cert.
denied sub nom. Small v. Lantz, 555 U.S. 975, 129 S.
Ct. 481, 172 L. Ed. 2d 336 (2008); see also State v. Colton,
supra, 234 Conn. 697–98 (analogizing need for collateral
evidentiary hearing to decide defendant’s double jeop-
ardy claim made in his motion to dismiss charge brought
in his fourth criminal trial to procedural reason that
ineffective assistance of counsel claims are asserted
in petitions for writ of habeas corpus, which contain
‘‘evidentiary hearing[s]’’ (emphasis omitted)).
   Moreover, as our Supreme Court emphasized in
Michael J., it was not its ‘‘intention [in Colton] to issue
a mandate to trial courts that they must conduct an
evidentiary hearing in every case in which a defendant
claims that the prosecutor might have committed some
misdeed off-the-record, particularly when, as in
[Michael J.], the record alone provides an adequate
basis for a court’s factual finding.’’ (Emphasis added.)
State v. Michael J., supra, 274 Conn. 340. For similar
reasons, we conclude that Judge Devlin was not
required to conduct a collateral evidentiary hearing to
explore the alleged hand-signaling incident occurring
during the petitioner’s first habeas trial. Put simply,
the petitioner, as invited by Judge Devlin, could have
probed the incident during his second habeas trial. To
the extent that the petitioner’s Brady and double jeop-
ardy claims suffered from an evidentiary lacuna, the
fault lies with the petitioner, who declined Judge Dev-
lin’s invitation to file an offer of proof or to ‘‘make
whatever record you want to make’’ regarding the
alleged hand-signaling scheme.
   Furthermore, even if we were to determine that Judge
Devlin abused his discretion in denying the petitioner’s
request for an evidentiary hearing, we would neverthe-
less conclude that his denial was harmless because any
evidence developed during such an evidentiary hearing
that was favorable to the petitioner would not have
sufficiently benefited his Brady and double jeopardy
claims so as to make them meritorious.
   First, as Judge Devlin observed, the petitioner
received all of the relief that he was entitled to for
Palmese’s alleged Brady violations.6 The petitioner
alleged Brady violations in his first criminal trial as
a result of Palmese’s nondisclosure of (1) Lockery’s
criminal record, (2) the fact that the drugs that were
found on Lockery during his March 13, 2001 arrest were
not purchased from the petitioner, as Lockery testified
during the first criminal trial, and (3) the fact that the
packaging of the drugs that were found on Lockery
during his arrest were stamped with a different logo
than the packaging of the drugs that were found on the
petitioner’s person and at his residence. Even if the
petitioner had proven that each of these three nondis-
closures constituted a Brady violation, the remedy was
a new trial. See, e.g., Lapointe v. Commissioner of
Correction, 316 Conn. 225, 231 n.3, 112 A.3d 1 (2015)
(‘‘a new trial is required because of a Brady violation’’).
The petitioner received that relief.
  The petitioner was granted a new trial after our
Supreme Court reversed the judgment of conviction
in his first criminal trial because he was inadequately
canvassed by the trial court regarding his decision to
waive counsel and to represent himself. See State v.
Diaz, supra, 274 Conn. 818. At the petitioner’s second
criminal trial, Lockery did not testify. Accordingly, there
was no testimony that Lockery’s arrest on March 13,
2001, was for drugs that he had purchased from the
petitioner. See footnote 3 of this opinion. Because there
was no evidence presented that Lockery purchased
those drugs from the petitioner, it was immaterial that
they were packaged with a different logo than that
reflected on the packaging of the drugs that were found
on the petitioner’s person when he was arrested on
March 13, and in the ensuing search of his residence.
Additionally, because Lockery did not testify at the sec-
ond criminal trial, his criminal record possessed insig-
nificant impeachment value. See also footnote 8 of this
opinion. Therefore, we conclude that Judge Devlin’s
denial of the petitioner’s request for an evidentiary hear-
ing had no effect on his Brady claims.
   Second, we conclude, as did Judge Devlin, that the
petitioner could not prove his double jeopardy claim.
More specifically, we conclude that, because the state
presented a strong case against the petitioner, Palm-
ese’s nondisclosure of evidence to the petitioner in his
first criminal trial was not motivated to prevent an
acquittal that she believed at that time was likely to
occur in the absence of prosecutorial impropriety.7
   During the petitioner’s first criminal trial, multiple
police officers testified that Lockery, following his
arrest, cooperated in organizing a drug deal with the
petitioner. According to their testimony, Lockery pro-
vided the police officers with the petitioner’s telephone
number, which he had listed in his cellular telephone
under the contact name BB, and called the petitioner
at that number using an officer’s telephone to organize
the drug deal. Following Lockery’s telephone call to
the petitioner setting up the drug deal, police officers
performing surveillance of the petitioner’s residence
observed him depart from his residence in a vehicle and
travel to the designated meeting location. The petitioner
arrived at the meeting location and waited for Lockery’s
arrival. After some time of waiting for Lockery to arrive,
the petitioner began to drive away but was stopped by
police officers and searched.
   During their search of the petitioner, police officers
discovered twenty-five bags of heroin, $1025 in cash,
and a cellular telephone that displayed received calls,
including calls from the number used by Lockery to
organize the drug deal. Those items, as well as informa-
tion from confidential informants and police surveil-
lance of the petitioner’s residence, were used to secure
a warrant to search the petitioner’s residence. A search
pursuant to that warrant was executed on the petition-
er’s residence in the early morning hours of March 14,
2001, which led to the discovery of 168 bags of heroin,
sixteen grams of marijuana, a twelve gauge shotgun,
shotgun shells, and drug paraphernalia.
   In light of the foregoing evidence, which overwhelm-
ingly supported the petitioner’s convictions, we con-
clude that it is unlikely that Palmese would have
believed during the first criminal trial that the petitioner
was likely to secure an acquittal in the absence of her
alleged intentional Brady violations. Moreover, other
than Lockery, no witness testified during the first crimi-
nal trial that he was arrested for possession of narcotics
that he had purchased from the petitioner. The testi-
fying police officers stated that Lockery cooperated
with their investigation of the petitioner after he was
arrested for possession of narcotics, but they never
stated that the drugs for which he was arrested and his
cooperation with their investigation were connected.
Thus, the source of the drugs leading to Lockery’s arrest
was of minimal relevance to the charges that the peti-
tioner faced.
   In addition, Palmese did not charge the petitioner
with any crimes related to the drugs that were discov-
ered on Lockery. Therefore, even if Lockery had com-
mitted perjury regarding the source of the drugs that
were found on him prior to his arrest, we conclude
from our review of the record that Palmese would not
have suborned that perjury in light of the strength of
the state’s case against the petitioner, the minimal rele-
vance of the source of the drugs that were found on
Lockery, and the lack of charges brought against the
petitioner that were related to those drugs.8 See United
States v. Pavloyianis, 996 F.2d 1467, 1474–75 (2d Cir.
1993) (The court rejected the defendant’s claim ‘‘that
the prosecutor engaged in misconduct with the inten-
tion of avoiding what he viewed as a likely acquittal’’
because ‘‘[t]he evidence against [him] was strong enough
so that the government had every reason to anticipate a
conviction, even had [a witness’] perjury about matters
collateral to [the defendant’s] guilt been fully disclosed.
[The witness’] testimony had been corroborated by sig-
nificant independent evidence . . . .’’); United States
v. Wallach, supra, 979 F.2d 916–17 (concluding that ‘‘it
is entirely unrealistic to think that the prosecution at
[the defendant’s] trial apprehended an acquittal’’
because ‘‘[t]he evidence against [him] and his [codefen-
dants] was quite strong,’’ ‘‘[t]he prosecution had every
reason to anticipate a conviction,’’ and ‘‘[t]here was no
determination that the prosecutors had actual knowl-
edge’’ of witness’ perjury).
   Because of the considerable strength of the evidence
against the petitioner at his first criminal trial, we fur-
ther conclude that any evidence elicited during an evi-
dentiary hearing on the alleged hand-signaling incident
that revealed Palmese’s intent to commit Brady viola-
tions or damaged her credibility as a witness would not
have meaningfully enhanced the merits of his double
jeopardy claim. See United States v. Pavloyianis, supra,
996 F.2d 1475 (rejecting defendant’s contention ‘‘that
an evidentiary hearing is required for [a] determination
of prosecutorial intent’’ because ‘‘[n]o rule of law
requires a hearing in this sort of case where the relevant
facts can be ascertained from the record’’ and court’s
review of record satisfied it that ‘‘there was not the
slightest indication or evidence that the trial prosecutor
anticipated an acquittal’’ (emphasis added; internal quo-
tation marks omitted)).
   Accordingly, we conclude that the habeas court did
not abuse its discretion in denying the petition for certi-
fication to appeal on the ground that it had improperly
denied the petitioner’s request for an evidentiary
hearing.
                            II
  The petitioner next claims that the court improperly
denied his ineffective assistance of counsel claim. The
petitioner argues that during his second criminal trial,
Canace maintained a conflict of interest and performed
deficiently. We disagree.
   The following additional facts, found by the habeas
court, are relevant to this claim. During his second
criminal trial, the petitioner was represented by Canace.
Canace served as a special public defender representing
indigent criminal defendants in, inter alia, the judicial
district of New Britain. While representing the peti-
tioner, Canace was employed as a police officer for the
city of New Haven. The petitioner was not aware that
Canace was employed as a New Haven police officer,
and Canace did not inform him of that fact. Before
Canace began representing criminal defendants in
approximately 1996 or 1997, Canace made known to
the New Haven Police Department his desire to do so.
To determine whether it was appropriate for Canace
to be employed as a New Haven police officer while
simultaneously representing criminal defendants, cor-
poration counsel for the city of New Haven solicited
opinions on the matter from the American Bar Associa-
tion, the Statewide Grievance Committee, and the New
Haven state’s attorney’s office. Corporation counsel
concluded that Canace could represent criminal defen-
dants in Connecticut courts, with the exception of those
located in the judicial district of New Haven.
   Canace did not believe that his representation of the
petitioner in New Britain while employed as a New
Haven police officer violated rule 1.7 (a) of the Rules
of Professional Conduct, which provides in relevant
part that ‘‘a lawyer shall not represent a client if the
representation involves a concurrent conflict of inter-
est. A concurrent conflict of interest exists if: (1) the
representation of one client will be directly adverse to
another client; or (2) there is a significant risk that the
representation of one or more clients will be materially
limited by the lawyer’s responsibility to another client,
a former client or a third person or by a personal interest
of the lawyer.’’ Nor did Canace believe that General
Statutes § 54-1f (b),9 which authorizes police officers
to make arrests of persons under certain circumstances,
created a conflict of interest. Accordingly, Canace did
not deem it necessary to inform the petitioner of his
employment as a New Haven police officer while he
represented him in his second criminal trial. See Rules
of Professional Conduct 1.7 (b) (4).
  In 2006, Preston Tisdale, an attorney employed as
the director of the special public defender program at
the Division of Public Defender Services, was informed
that Canace was employed as a New Haven police offi-
cer while also representing criminal defendants as a
special public defender. Tisdale consulted with the
Office of the Chief Public Defender and, ultimately,
decided that Canace would have to resign as a special
public defender. Tisdale provided two reasons for his
decision: (1) Canace exhibited a lack of candor in his
application for a special public defender contract by
vaguely describing his position for the city of New
Haven as a ‘‘ ‘municipal employee,’ ’’ and (2) other cli-
ents of Canace might raise ineffective assistance of
counsel claims against him.
  In his petition, the petitioner alleged that Canace had
a conflict of interest as a result of his employment as
a police officer while representing the petitioner. The
petitioner further alleged that Canace’s conflict of inter-
est presented itself when he failed (1) to move to dis-
miss the petitioner’s criminal charges on double jeop-
ardy grounds, (2) to identify false statements by police
officers in the search warrant affidavit, and (3) to ade-
quately cross-examine police officers regarding their
prior inconsistent statements and the different logos
on the packaging of the drugs seized from the petitioner
and those on Lockery’s person during his arrest. The
petitioner also alleged particular instances in which
Canace provided deficient performance at his second
criminal trial.
  Judge Devlin rejected the petitioner’s claim that
Canace had a conflict of interest, stating that ‘‘[t]here
was no evidence offered that . . . Canace’s represen-
tation of the petitioner was directly adverse to another
client’’ and that he did ‘‘not find that . . . Canace’s
representation of the petitioner was limited by his
responsibilities to the New Haven [P]olice [D]epart-
ment.’’ Judge Devlin further concluded that Canace did
not provide the petitioner with deficient representation
during his second criminal trial.
   We begin by setting forth the applicable standard of
review and principles of law. ‘‘Although the underlying
historical facts found by the habeas court may not be
disturbed unless they were clearly erroneous, whether
those facts constituted a violation of the petitioner’s
rights under the sixth amendment is a mixed determina-
tion of law and fact that requires the application of
legal principles to the historical facts of this case. . . .
As such, that question requires plenary review by this
court unfettered by the clearly erroneous standard.
. . .
  ‘‘It is axiomatic that the right to counsel is the right
to the effective assistance of counsel. . . . As an
adjunct to this right, a criminal defendant is entitled to
be represented by an attorney free from conflicts of
interest. . . .
   ‘‘Different standards apply to different types of claims
of ineffective assistance of counsel. Where the criminal
defendant presents a claim of actual ineffectiveness
. . . that is, when he challenges his lawyer’s perfor-
mance in the trial court, he must show that: (1) his
counsel’s performance was deficient in the sense that
the counsel made errors so serious that counsel was
not functioning as the counsel guaranteed by the [s]ixth
[a]mendment; and (2) the deficient performance preju-
diced the defense . . . in the sense that there is a rea-
sonable probability that, but for counsel’s unprofes-
sional errors, the result of the proceeding would have
been different. . . . In such a case, therefore, the
defendant must establish (1) deficient performance,
and (2) actual prejudice.
   ‘‘Where, however, the defendant claims that his coun-
sel was burdened by an actual conflict of interest . . .
the defendant need not establish actual prejudice. . . .
Where there is an actual conflict of interest, prejudice
is presumed because counsel [has] breach[ed] the duty
of loyalty, perhaps the most basic of counsel’s duties.
Moreover, it is difficult to measure the precise effect on
the defense of representation corrupted by conflicting
interests. . . . In a case of a claimed conflict of inter-
est, therefore, in order to establish a violation of the
sixth amendment the defendant has a two-pronged task.
He must establish (1) that counsel actively represented
conflicting interests and (2) that an actual conflict of
interest adversely affected his lawyer’s performance.’’
(Citations omitted; internal quotation marks omitted.)
Phillips v. Warden, 220 Conn. 112, 131–33, 595 A.2d
1356 (1991).
   ‘‘An actual conflict of interest is more than a theoreti-
cal conflict. The United States Supreme Court has cau-
tioned that the possibility of conflict is insufficient to
impugn a criminal conviction. . . . A conflict is merely
a potential conflict of interest if the interests of the
defendant may place the attorney under inconsistent
duties at some time in the future. . . . To demonstrate
an actual conflict of interest, the petitioner must be
able to point to specific instances in the record which
suggest impairment or compromise of his interests for
the benefit of another party. . . . A mere theoretical
division of loyalties is not enough. . . . If a petitioner
fails to meet that standard, for example, where only
a potential conflict of interest has been established,
prejudice will not be presumed, and the familiar [prongs
of Strickland v. Washington, 466 U.S. 668, 687, 104 S.
Ct. 2052, 80 L. Ed. 2d 674 (1984)] will apply.’’ (Citations
omitted; emphasis in original; internal quotation marks
omitted.) Anderson v. Commissioner of Correction,
127 Conn. App. 538, 550, 15 A.3d 658 (2011), aff’d, 308
Conn. 456, 64 A.3d 325 (2013).
   On appeal, the petitioner argues that ‘‘Canace’s con-
flict and his deficient performance were linked, the
former causing the latter and both causing prejudice,’’
and that the court improperly failed ‘‘to find either the
conflict alleged in count three or the deficient perfor-
mance alleged in count four . . . .’’ The petitioner
asserts that Canace had an actual conflict of interest
during his representation of the petitioner because his
employment as an active duty police officer divided his
loyalty. The petitioner calls to our attention specific
instances in the record that demonstrate Canace’s con-
flict of interest and his deficient performance. ‘‘Canace
failed to point out that Chrostowski was inconsistent
and, thus, unreliable on multiple points, including
where narcotics were supposedly found in [the] peti-
tioner’s home and when he first saw them. Canace fur-
ther failed to point out that Chrostowski said the police
were familiar with [the petitioner] whereas [another
officer] said he did not know him. Critically, as this
whole situation began with Lockery, Chrostowski was
inconsistent between trials about whether Lockery
bought drugs from [the] petitioner.’’
   We reject the petitioner’s ineffective assistance of
counsel claim because he does not provide us with any
law, and we are aware of none, that holds that Canace’s
simultaneous representation of the petitioner and
employment as a New Haven police officer categorically
establishes an actual conflict of interest. See Paradis
v. Arave, 130 F.3d 385, 391 (9th Cir. 1997) (concluding
that employment of petitioner’s defense counsel as city
park police officer when he was appointed to represent
petitioner fell ‘‘short of a constitutional violation
because there is no showing that [counsel] actively
represented conflicting interests,’’ and ‘‘[p]otentially
divided allegiances do not constitute active representa-
tion of conflicting interests’’ (emphasis in original));
State v. Gonzales, 483 So. 2d 1236, 1236–37 (La. App.
1986) (requiring defendant alleging that his defense
counsel had actual conflict as result of his role as
reserve police officer to demonstrate how that alleged
conflict adversely affected defense counsel’s perfor-
mance); cf. People v. Washington, 101 Ill. 2d 104, 108–
109, 113, 461 N.E.2d 393 (concluding that defendant
was denied effective assistance of counsel after finding
actual conflict of interest because defense counsel, who
served as part-time city attorney for Chicago Heights,
‘‘was obliged to cross-examine and attempt to discredit’’
Chicago Heights police officer at pretrial hearing), cert.
denied, 469 U.S. 1022, 105 S. Ct. 442, 83 L. Ed. 2d 367
(1984); see also State v. Parrott, 262 Conn. 276, 287,
811 A.2d 705 (2003) (‘‘[i]n the absence of an affirmative
duty by the trial court to inquire [with respect to a
conflict of interest] . . . a defendant who raised no
objection at trial must demonstrate that an actual con-
flict of interest adversely affected his lawyer’s perfor-
mance in order to obtain reversal of his conviction’’).
    Moreover, the petitioner fails to direct our attention
to where in the record we could find ‘‘specific instances
. . . which suggest impairment or compromise of his
interests for the benefit of another party’’; (emphasis
omitted; internal quotation marks omitted) Anderson
v. Commissioner of Correction, supra, 127 Conn. App.
550; or ‘‘errors so serious that counsel was not function-
ing as the counsel guaranteed by the [s]ixth [a]mend-
ment . . . .’’ (Internal quotation marks omitted.) Phil-
lips v. Warden, supra, 220 Conn. 132. Canace’s failure
to cross-examine Chrostowski as to where, precisely,
the police officers discovered the drugs in the petition-
er’s residence and when he first saw them neither dem-
onstrates a compromise of Canace’s loyalty to the peti-
tioner nor an error so serious that he was not
functioning as counsel guaranteed under the sixth
amendment to the United States constitution. Chros-
towski testified in the second criminal trial that,
although he was present at the petitioner’s residence
while it was being searched pursuant to a warrant, he
did not partake in the search because he was responsi-
ble for monitoring Michelle Gross, an individual resid-
ing at the petitioner’s residence during the search.
Accordingly, because Chrostowski was capable of pro-
viding a rational explanation for these slight inconsis-
tencies in his testimony, it was reasonable for Canace
not to pursue this avenue of discrediting his testimony.
Strickland v. Washington, supra, 466 U.S. 687–88
(‘‘[w]hen a convicted defendant complains of the inef-
fectiveness of counsel’s assistance, the defendant must
show that counsel’s representation fell below an objec-
tive standard of reasonableness’’ (emphasis added)).
Similarly, Canace’s failure to point out that Chrostowski
had testified that the police officers were familiar with
the petitioner, despite another police officer testifying
that he did not know the petitioner, would have been
of negligible impeachment value.
   Last, the petitioner argues that Canace should have
cross-examined Chrostowski regarding inconsistencies
in his testimony during the first and second criminal
trials regarding the source of the drugs that were found
on Lockery. This argument is belied by our review of
the records from the first and second criminal trials,
which reveal that Chrostowski did not testify that the
drugs found on Lockery were purchased from the peti-
tioner. See footnote 3 of this opinion. In addition, in the
second criminal trial, Canace asked the investigating
police officers whether the location where Lockery was
arrested on March 13, 2001, had any relation to the
petitioner or their investigation of the petitioner. With
this line of questioning, Canace seemingly sought to
alert the jury to the fact that the petitioner had no
involvement with the drugs that were found on Lockery.
Considering that the petitioner was facing multiple nar-
cotics charges, it was a reasonable defense strategy for
Canace to highlight for the jury the petitioner’s lack of
involvement with the drugs that were found on Lockery.
See id. Had Canace attempted to expose any perceived
inconsistencies in Chrostowski’s testimony regarding
the source of the drugs that were discovered on Lock-
ery, he may have distracted the jury from reaching the
conclusion that he desired: that the petitioner did not
sell Lockery the drugs that led to Lockery’s March 13
arrest.10
   The petitioner also argues that, pursuant to § 54-1f
(b), Canace was obligated to arrest the petitioner if he
had reasonable grounds to suspect that the petitioner
had committed a felony crime. According to the peti-
tioner, this ‘‘statutory mandate’’ to Canace created an
actual conflict of interest. Even if we agreed with the
petitioner’s construction of § 54-1f (b) that it required
police officers to arrest persons when they have reason-
able grounds to suspect those persons had committed
felony crimes, the petitioner has not directed us to any
‘‘specific instance’’ in which this statute, or any other
legal obligation of Canace as a New Haven police offi-
cer, impaired Canace’s ability to provide the petitioner
with adequate and uncompromised defense representa-
tion. See Anderson v. Commissioner of Correction,
supra, 127 Conn. App. 550 (‘‘[t]o demonstrate an actual
conflict of interest, the petitioner must be able to point
to specific instances in the record which suggest
impairment or compromise of his interests for the bene-
fit of another party’’ (emphasis in original; internal quo-
tation marks omitted)). Accordingly, we reject this argu-
ment as well.11
  We conclude that the habeas court did not abuse its
discretion in denying the petition for certification to
appeal on the ground that the court improperly denied
the petitioner’s ineffective assistance of counsel claim.
   The appeal is dismissed.
   In this opinion the other judges concurred.
   * The listing of judges reflects their seniority status on this court as of
the date of oral argument.
   1
     In the fifth count of his petition, the petitioner alleged ineffective assis-
tance by his appellate counsel in the direct appeal from the judgment of
conviction in his second criminal trial, a claim which the habeas court
denied. On appeal, the petitioner did not claim that the court’s denial was
erroneous and, therefore, we do not discuss the fifth count any further in
this opinion.
   2
     For reasons that will be set forth in part I of this opinion, the trial before
Judge Devlin was the petitioner’s second habeas trial.
   3
     In his memorandum of decision, Judge Devlin found that, ‘‘[i]n the first
[criminal] trial, [Detective Jerry Chrostowski] testified that Lockery was
arrested for possession of narcotics and agreed to help the police get his
supplier, namely, the petitioner. In the second [criminal] trial, he testified
that Lockery was arrested for possessing two bags of drugs and the purchase
of those drugs had nothing to do with the petitioner.’’ Further on in his
analysis, Judge Devlin stated that ‘‘[w]hile Chrostowski was clearly inconsis-
tent regarding where Lockery obtained the drugs he was caught with, there
was no sense in disturbing the testimony at the second [criminal] trial that
they were not connected to the [petitioner].’’ Chrostowski did testify in the
first criminal trial that Lockery offered to provide information on a supplier
of his, and that the petitioner was a supplier of his. We disagree, however,
that this testimony supports the finding that Chrostowski testified at the
first criminal trial that Lockery was arrested on March 13 for drugs that he
had purchased from the petitioner. Chrostowski was not asked whether the
petitioner was the particular supplier of the drugs for which Lockery was
arrested on March 13, and did not testify to that effect.
   4
     A February 2, 2017 report was completed following the investigation.
The petitioner did not bring the report to the attention of Judge Devlin
either in his July 27, 2017 motion for an evidentiary hearing or when arguing
that motion on July 27, 2017. The petitioner also failed to offer the report
as an exhibit during his second habeas trial.
   5
     The respondent did not call Chrostowski as a witness during the second
habeas trial.
   6
     Judge Devlin found that Lockery’s criminal record was exculpatory. See
State v. McIntyre, 242 Conn. 318, 323, 699 A.2d 911 (1997) (‘‘[i]t is well
established that . . . exculpatory evidence falls within Brady’s definition
of evidence favorable to an accused’’ (internal quotation marks omitted)).
He did not, however, state whether he found that the criminal record was
material. See id. (‘‘[t]o prevail on a Brady claim, the defendant bears a heavy
burden to establish: (1) that the prosecution suppressed evidence; (2) that
the evidence was favorable to the defense; and (3) that it was material’’
(internal quotation marks omitted)); id. (‘‘The test of materiality of nondis-
closed exculpatory evidence requires that there be a reasonable probability
that, had the evidence been disclosed to the defense, the result of the
proceeding would have been different. A reasonable probability is a probabil-
ity sufficient to undermine confidence in the outcome.’’ (Internal quotation
marks omitted.)).
   7
     ‘‘Ordinarily, the [d]ouble [j]eopardy [c]lause imposes no limitation upon
the power of the government to retry a defendant who has succeeded in
persuading a court to set his conviction aside, unless the conviction has
been reversed because of insufficiency of the evidence. Oregon v. Kennedy,
supra, 456 U.S. 676 n.6. In Kennedy, however, the United States Supreme
Court held that double jeopardy also bars a subsequent prosecution if there
was prosecutorial misconduct in the first trial that goaded the defendant
into seeking a mistrial. . . . The United States Court of Appeals for the
Second Circuit recently held, however, that prosecutorial misconduct may
be a bar to a second trial even if there was no mistrial in the first case.
. . . The court in [United States v. Wallach, supra, 979 F.2d 916] held that
[i]f any extension of Kennedy beyond the mistrial context is warranted, it
would be a bar to retrial only where the misconduct of the prosecutor is
undertaken, not simply to prevent an acquittal, but to prevent an acquittal
that the prosecutor believed at the time was likely to occur in the absence
of his [or her] misconduct.’’ (Citations omitted; emphasis added; internal
quotation marks omitted.) State v. Colton, supra, 234 Conn. 691–93; see also
Circuit] that Kennedy logically should be extended to bar a new trial, even
in the absence of a mistrial or reversal because of prosecutorial misconduct,
if the prosecutor in the first trial engaged in misconduct with the intent ‘to
prevent an acquittal that the prosecutor believed at the time was likely to
occur in the absence of his [or her] misconduct’ ’’).
   8
     For the same reasons, we conclude that Palmese did not intentionally
withhold information regarding the difference between the logos on the
packaging of the drugs that were discovered on Lockery and the drugs that
were found on the petitioner’s person and at his residence out of any belief
at that time that such an action was necessary to avoid the petitioner’s
likely acquittal.
   Furthermore, even if Palmese knew that an incorrect criminal record for
Lockery was provided to the petitioner and intentionally withheld Lockery’s
actual criminal record from the petitioner, we nevertheless conclude that
that criminal record was of little additional impeachment value in light of
the fact that the jury knew that Lockery was arrested for possession of
narcotics on March 13, 2001, and had cooperated with police officers’ investi-
gation of the petitioner in exchange for leniency. State v. Diaz, supra, 109
Conn. App. 522. Thus, any further impeachment value that the petitioner
would have gained by virtue of possessing Lockery’s actual criminal record
would have been inconsiderable compared to the weight of the evidence
that the state presented against him.
   9
     General Statutes § 54-1f (b) provides: ‘‘Members of the Division of State
Police within the Department of Emergency Services and Public Protection
or of any local police department or any chief inspector or inspector in the
Division of Criminal Justice shall arrest, without previous complaint and
warrant, any person who the officer has reasonable grounds to believe has
committed or is committing a felony.’’
   10
      In his petition and at the second habeas trial, the petitioner asserted
other instances that allegedly constituted manifestations of Canace’s conflict
of interest or his deficient performance during the second criminal trial. In
his brief on appeal, however, the petitioner did not discuss those instances
when providing analysis of his claim of an actual conflict or deficient perfor-
mance. Therefore, we do not consider them in this appeal. See Raynor v.
Commissioner of Correction, 117 Conn. App. 788, 796–97, 981 A.2d 517
(2009) (‘‘[R]eviewing courts are not required to review issues that have been
improperly presented to th[e] court through an inadequate brief. . . . Analy-
sis, rather than mere abstract assertion, is required in order to avoid abandon-
ing an issue by failure to brief the issue properly.’’ (Internal quotation marks
omitted.)), cert. denied, 294 Conn. 926, 986 A.2d 1053 (2010); see also Collins
v. Goldberg, 28 Conn. App. 733, 738, 611 A.2d 938 (1992) (failure to brief
certain claims set forth in complaint constituted abandonment of claims).
   11
      Because we conclude that the petitioner failed to prove that Canace
actively represented conflicting interests; Phillips v. Warden, supra, 220
Conn. 133; Anderson v. Commissioner of Correction, supra, 127 Conn. App.
550; and performed deficiently at the petitioner’s second criminal trial,
we do not reach the second prong of Strickland. See Phillips v. Warden,
supra, 132.